STONE, J.
The controlling purpose of the present bill was, to set aside a sale of certain lands, made by the sheriff under executions, on the ground that the executions were issued on judgments that were rendered during the war. In tire case of Parks, Brewer & Co. v. Coffey, 52 Ala. 33, we said, “ a sale of land under a pluries execution, issued since the war, on a judgment rendered during the war, is valid, and will pass the title of the defendant in execution.” We *120are satisfied with that decision, and adhere to it. — See Horn v. Lockhart, 17 Wall. 480. This is decisive of the main question in this cause, and shows that the complainants are not entitled to the relief, to obtain which the bill was filed.
2. Abandoning this main purpose of the bill, it is now contended, for appellants, that the bill should be maintained as an administration suit; that the administration should be removed into the Chancery Court, and the settlement be had in that court: In the case of Gould v. Hays, 19 Ala. 450, speaking of chancery jurisdiction in matters of administration, this court said: “ The remedy in the Orphans’ [now Probate] Court being cheaper, and more expeditious, than that afforded in chancery, this court, at an early day, doubtless more as a matter of sound policy than of strict legal requirement, was inclined to confine heirs, distributees, &c., of a deceased person’s estate, to the Orphans’ Court, in cases where the powers of that court were adequate to administer full relief.” The Chancery Court retains its original jurisdiction over the subject of administrations, and may be appealed to by any interested party, other than the personal representative, without the assignment of any special reason, at any time before the concurrent jurisdiction of the Probate Court has attached, by the institution, in that court, of proceedings having substantially the same object. If such proceedings have been commenced in the Probate Court, or if the powers of the Chancery Court be invoked by the personal representative, then some special, equitable reason must be assigned, to give the Chancery Court jurisdiction. See Gould v. Hays, supra; Moore v. Lesueur, 33 Ala. 241; McNeill v. McNeill, 36 Ala. 115; Sellers v. Sellers, 35 Ala. 235.
The administration and settlement of insolvent estates, under our statutes, constitute a system, and have justly been regarded as a continuation of one proceeding. The filing of a proper declaration and statements gives the court jurisdiction, and all else, up to final settlement and disbursement, follows under statutory regulation. Speedy, simple, and inexpensive administration, is a notable and praiseworthy characteristic of our system. We think such report of insolvency must be classed as the institution of proceedings in the Probate Court, which will exclude chancery jurisdiction, unless some special equitable ground be assigned, under the rule above laid down. — 1 Brick. Big. 948, §§ 482, 483, 484 et seq. No reason is assigned which will authorize this administration to be brought into the Chancery Court, and the chancellor did not err in dismissing the bill,
The decree is affirmed,